ACCEPTED
                                                                                                                 FILED
                                                                         Bridgette Vation              05-15-00614-CV
                                                                                                     DALLAS   COUNTY
                                          05-15-00614-CV                                    FIFTH COURT   OF4:33:21
                                                                                                  5/12/2015  APPEALS
                                                                                                       DALLAS,
                                                                                                        FELICIATEXAS
                                                                                                                    PM
                                                                                                                 PITRE
                                                                                                  5/18/2015 4:41:54
                                                                                                     DISTRICT       PM
                                                                                                                CLERK
                                                                                                            LISA MATZ
                                                                                                                CLERK

                                  CIVIL ACTION NO. DC-14-12742

APPLE TREE CAFÉ TOURING, INC.                   §     IN THE DISTRICT COURT
                                                                               RECEIVED IN
and ERICA WRIGHT                                §                         5th COURT OF APPEALS
      Plaintiffs and Counter-Defendants,        §                             DALLAS, TEXAS
                                                §     44TH JUDICIAL      DISTRICT
                                                                          5/18/2015 4:41:54 PM
v.                                              §                               LISA MATZ
                                                §                                 Clerk
PAUL LEVATINO,                                  §     DALLAS COUNTY, TEXAS
     Defendant and Counter-Plaintiff.


     LEVATINO’S NOTICE OF ACCELERATED APPEAL OF THE TRIAL COURT’S
             ORDER DENYING ANTI-SLAPP MOTION TO DISMISS


        Pursuant to Tex. R. App. P. 25.1 (a), Defendant and Counter-Plaintiff Paul Levatino

(“Levatino”) hereby gives notice of appeal to the Fifth District Court of Appeals Dallas, Texas

from the Order denying Levatino’s Anti-SLAPP motion to dismiss, entered on April 23, 2015 in

the above-styled and numbered cause.

        This interlocutory appeal is brought pursuant to the statutory authority in Tex. Civ.

Practice & Rem. Code § 27.008 (b), which requires expedited appeal, whether interlocutory or

not, from a trial court order on a motion to dismiss a legal action under Tex. Civ. Practice &

Rem. Code § 27.003. This interlocutory appeal is also brought pursuant to Tex. Civ. Practice &

Rem. Code § 51.014(12).

        Consequently, notice is hereby given that this is an accelerated appeal.

Tuesday, May 12, 2015




Levatino’s Notice of Accelerated Appeal                                                      Page 1
                                                   Respectfully Submitted by:

                                                   /s/ Joseph H. Gillespie
                                                   Joseph H. Gillespie (Attorney-in-Charge)
                                                   State Bar No. 24036636

                                                   GILLESPIE SANFORD LLP
                                                   4925 Greenville Ave., Suite 200
                                                   Dallas, Texas 75206
                                                   214.800.5114
                                                   214.838.0001 (fax)

                                                   ATTORNEY FOR PLAINTIFF

                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the above and foregoing was served upon opposing

counsel of record on Tuesday May 12, 2015 via electronic delivery from the E-File System.


                                                   /s/ Joseph H. Gillespie
                                                   Joseph H. Gillespie (Attorney-in-Charge)
                                                   State Bar No. 24036636




Levatino’s Notice of Accelerated Appeal                                                     Page 2